1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed October 4, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janaki K. Davda (Reg. No. 40684) on January 31, 2022.

4.	Claims 1, 3, 6-10, 12, 15-16, 18, 20-26 (Renumbered 1-18) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CAO et al is cited for teaching managing virtual machine patterns. Pereira et al is cited for teaching Virtual Machine Images Management Service for Cloud Infrastructures.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:

	locating, by a computer system, a plurality of virtual machine images coupled to a network;
	for each given virtual machine image of the plurality of virtual machine images, comprising:
obtaining, by the computer system, one or more logs on the given virtual machine image of the plurality of virtual machine images, wherein the one or more logs include information on one or more applications installed on the given virtual machine image;
analyzing, by the computer system, each given log of the one or more logs to identify one or more concepts related to a set of application properties for the one or more applications installed on the given virtual machine image by using a machine learning model that receives each given log as input to:
parse, using the machine learning model, text in the given log to identify one or more text patterns;
identify, using the machine learning model, the one or more concepts contained in the one or more text patterns in the given log using an ontology database;
extract, using the machine learning model, from the one or more text patterns the set of application properties corresponding to the one or more concepts using the ontology database; and
calculate, using the machine learning model, a probability that the one or more concepts exist in the given virtual machine image when the one or more text patterns are found in the one or more logs; 
associating, by the computer system, the one or more concepts and the set of application properties with an identity of the given virtual machine image; and
storing, by the computer system, the association of the one or more concepts and the set of application properties with the identity of the given virtual machine image in a virtual machine catalogue; 

locating, by the computer system, a stored virtual machine image for one virtual machine based on the one or more search terms; and
installing, by the computer system, the stored virtual machine image for another virtual machine.

3.	(Currently Amended) The method of claim 1, wherein the machine learning model is trained using the one or more text patterns and relationships configured in a rules engine. 

	6.	(Currently Amended) The method of claim 1, further comprising:
	mapping, by the computer system, the one or more search terms to one or more second concepts;
	searching the virtual machine catalogue, by the computer system, for one or more third concepts matching the one or more second concepts;
	obtaining, from the virtual machine catalogue by the computer system, one or more virtual machine image identities associated with the one or more third concepts;
	obtaining, from the virtual machine catalogue by the computer system, another set of application properties corresponding to the one or more third concepts; and
	returning, as a search result, by the computer system, the one or more virtual machine image identities and the another set of application properties corresponding to the one or more third concepts.

	7.	(Currently Amended) The method of claim 1, wherein the obtaining of the one or more logs on the plurality of virtual machine images further comprises:
	performing, by the computer system, a crawl of the plurality of virtual machines to obtain the one or more logs on the plurality of virtual machines.

one or more logs on the plurality of virtual machine images further comprises:
	collecting, by a log capture component configured on the given virtual machine image, the one or more logs.  

10.	(Currently Amended) A computer program product for capture and search of application properties for applications installed on virtual machines, the computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media and executable by one or more computer processors, the program instructions comprising:
locating a plurality of virtual machine images coupled to a network; 
	for each given virtual machine image of the plurality of virtual machine images, comprising:
obtaining one or more logs on the given virtual machine image of the plurality of virtual machine images, wherein the one or more logs include information on one or more applications installed on the given virtual machine image;
analyzing each given log of the one or more logs to identify one or more concepts related to a set of application properties for the one or more applications installed on the given virtual machine image by using a machine learning model that receives each given log as input to:
parse, using the machine learning model, text in the given log to identify one or more text patterns;
identify, using the machine learning model, the one or more concepts contained in the one or more text patterns in the given log using an ontology database; 
extract, using the machine learning model, from the one or more text patterns the set of application properties corresponding to the one or more concepts using the ontology database; and
one or more logs;
associating the one or more concepts and the set of application properties with an identity of the given virtual machine image; and
storing the association of the one or more concepts and the set of application properties with the identity of the given virtual machine image in a virtual machine catalogue; 
receiving one or more search terms related to the plurality of virtual machine images;
locating a stored virtual machine image for one virtual machine based on the one or more search terms; and
installing the stored virtual machine image for another virtual machine.

	12.	(Currently Amended) The computer program product of claim 10, wherein the machine learning model is trained using the one or more text patterns and relationships configured in a rules engine. 

	15.	(Currently Amended) The computer program product of claim 10, wherein the program instructions further comprise:
	mapping the one or more search terms to one or more second concepts;
	searching the virtual machine catalogue for one or more third concepts matching the one or more second concepts;
	obtaining, from the virtual machine catalogue, one or more virtual machine image identities associated with the one or more third concepts;
	obtaining, from the virtual machine catalogue, another set of application properties corresponding to the one or more third concepts; and
returning, as a search result, the one or more virtual machine image identities and the another set of application properties corresponding to the one or more third concepts.


	one or more processors; and
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media and executable by the one or more processors, the program instructions comprising:
locating a plurality of virtual machine images coupled to a network;
	for each given virtual machine image of the plurality of virtual machine images, comprising:
obtaining one or more logs on the given virtual machine image of the plurality of virtual machine images, wherein the one or more logs include information on one or more applications installed on the given virtual machine image;
analyzing each given log of the one or more logs to identify one or more concepts related to a set of application properties for the one or more applications installed on the given virtual machine image by using a machine learning model that receives each given log as input to:
parse, using the machine learning model, text in the given log to identify one or more text patterns;
identify, using the machine learning model, the one or more concepts contained in the one or more text patterns in the given log using an ontology database; 
extract, using the machine learning model, from the one or more text patterns the set of application properties corresponding to the one or more concepts using the ontology database; and
calculate, using the machine learning model, a probability that the one or more concepts exist in the given virtual machine image when the one or more text patterns are found in the one or more logs;
associating the one or more concepts and the set of application properties with an identity of the given virtual machine image; and

receiving one or more search terms related to the plurality of virtual machine images;
locating a stored virtual machine image for one virtual machine based on the one or more search terms; and
installing the stored virtual machine image for another virtual machine.

	18.	(Currently Amended) The system of claim 16, wherein the machine learning model is trained using the one or more text patterns and relationships configured in a rules engine.

	20.	(Currently Amended) The system of claim 16, wherein the program instructions further comprise:
	mapping the one or more search terms to one or more second concepts;
	searching the virtual machine catalogue for one or more third concepts matching the one or more second concepts;
	obtaining, from the virtual machine catalogue, one or more virtual machine image identities associated with the one or more third concepts;
	obtaining, from the virtual machine catalogue, another set of application properties corresponding to the one or more third concepts; and
returning, as a search result, the one or more virtual machine image identities and the another set of application properties corresponding to the one or more third concepts.

	21.	(Currently Amended) The computer program product of claim 10, wherein the program instructions for the obtaining of the one or more logs on the plurality of virtual machine images further comprise:
	performing a crawl of the plurality of virtual machines to obtain the one or more logs on the plurality of virtual machines.

	22.	(Currently Amended) The computer program product of claim 10, wherein the program instructions for the obtaining of the one or more logs on the plurality of virtual machine images further comprise:
	collecting, by a log capture component configured on the given virtual machine image, the one or more logs.  

24.	(Currently Amended) The system of claim 16, wherein the program instructions for the obtaining of the one or more logs on the plurality of virtual machine images further comprise:
	performing a crawl of the plurality of virtual machines to obtain the one or more logs on the plurality of virtual machines.

	25.	(Currently Amended) The system of claim 16, wherein the program instructions for the obtaining of the one or more logs on the plurality of virtual machine images further comprise:
	collecting, by a log capture component configured on the given virtual machine image, the one or more logs. 

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“analyzing, by the computer system, each given log of the one or more logs to identify one or more concepts related to a set of application properties for the one or more applications installed on the given virtual machine image by using a machine learning model that receives each given log as input to:
parse, using the machine learning model, text in the given log to identify one or more text patterns;
identify, using the machine learning model, the one or more concepts contained in the one or more text patterns in the given log using an ontology database;

calculate, using the machine learning model, a probability that the one or more concepts exist in the given virtual machine image when the one or more text patterns are found in the one or more logs; 
associating, by the computer system, the one or more concepts and the set of application properties with an identity of the given virtual machine image; and
storing, by the computer system, the association of the one or more concepts and the set of application properties with the identity of the given virtual machine image in a virtual machine catalogue; 
receiving, by the computer system, one or more search terms related to the plurality of virtual machine images;
locating, by the computer system, a stored virtual machine image for one virtual machine based on the one or more search terms;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“analyzing each given log of the one or more logs to identify one or more concepts related to a set of application properties for the one or more applications installed on the given virtual machine image by using a machine learning model that receives each given log as input to:
parse, using the machine learning model, text in the given log to identify one or more text patterns;
identify, using the machine learning model, the one or more concepts contained in the one or more text patterns in the given log using an ontology database; 
extract, using the machine learning model, from the one or more text patterns the set of application properties corresponding to the one or more concepts using the ontology database; and
one or more logs;
associating the one or more concepts and the set of application properties with an identity of the given virtual machine image; and
storing the association of the one or more concepts and the set of application properties with the identity of the given virtual machine image in a virtual machine catalogue; 
receiving one or more search terms related to the plurality of virtual machine images;
locating a stored virtual machine image for one virtual machine based on the one or more search terms;”
as recited in independent claim 10.
The prior art of record does not expressly teach or render obvious the claim features of 
“analyzing each given log of the one or more logs to identify one or more concepts related to a set of application properties for the one or more applications installed on the given virtual machine image by using a machine learning model that receives each given log as input to:
parse, using the machine learning model, text in the given log to identify one or more text patterns;
identify, using the machine learning model, the one or more concepts contained in the one or more text patterns in the given log using an ontology database; 
extract, using the machine learning model, from the one or more text patterns the set of application properties corresponding to the one or more concepts using the ontology database; and
calculate, using the machine learning model, a probability that the one or more concepts exist in the given virtual machine image when the one or more text patterns are found in the one or more logs;
associating the one or more concepts and the set of application properties with an identity of the given virtual machine image; and

receiving one or more search terms related to the plurality of virtual machine images;
locating a stored virtual machine image for one virtual machine based on the one or more search terms;”
as recited in independent claim 16.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 10 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192